660 So. 2d 1183 (1995)
Holly SANDEFUR, Appellant,
v.
STATE of Florida, Appellee.
No. 94-02750.
District Court of Appeal of Florida, Second District.
October 4, 1995.
Ben Kay and Brett McIntosh of the Law Office of Ben Kay, Sarasota, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kimberly D. Nolen, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm appellant's judgments and sentences but reverse the imposition of attorney's fees because the fees were assessed without affording her the opportunity to object to the amount of the assessment. Bourque v. State, 595 So. 2d 222 (Fla. 2d DCA 1992). On remand, appellant shall have thirty days from the date of our mandate within which to file a written objection to the amount of the fees. If an objection is filed with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and hearing pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). Trice v. State, 655 So. 2d 1270 (Fla. 2d DCA 1995).
Affirmed in part, reversed in part, and remanded for further proceedings.
CAMPBELL, A.C.J., and LAZZARA and QUINCE, JJ., concur.